DETAILED ACTION
Status of the Application
This Office action is the fourth action on the merits, the first action after the filing of a Request for Continued Examination (RCE), and is a non-final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 11/30/2022 in response to Office Action (advisory action) mailed 11/25/2022. 
Claims 1-2, 4-5, 7, 9-12, 14, 23-25, and 27-33 were previously pending. With Applicant’s filing of 11/30/2022 Claims 2, 4-5, 7, 9-12, 14, 23-25, and 27-32 are cancelled, Claim 1 is amended, Claims 34-51 are newly added, and Claim 33 is identified as previously presented although Claim 33 is amended. Claims 1 and 33-51 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2022 has been entered.

Claim Objections
Claim 1, 33, 36-37, 45-46, and 49-51 are objected to because of the following informalities:
Claims 1, 33, 36-37, 45, and 49-51 recite “build-plate” (hyphenated) ten times and recite “build plate” (unhyphenated) four times. Consistency of language in the recitation of claim elements is required. The specification appears to consistently use the hyphenated version.
Claim 33 is identified as “Previously Presented”. However this claim is amended over the previously entered Claim 33. Thus the claim should have been identified as “Currently Amended”.
Claim 46 line 3 recites “wherein the first wall and second wall are oppose each other”. This should be, wherein the first wall and second wall oppose each other, or perhaps, wherein the first wall and second wall are opposite each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 33, 36-37, 39, 41, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the build-plate" in lines 9-10 and line 12. There is insufficient antecedent basis for these limitations in the claim. Earlier in the claim the limitation “a first build-plate” is recited. Therefore the claim is indefinite. Dependent Claims 34-50 are indefinite as depending from an indefinite base claim.
Claim 33 recites the limitation "the at least one first extruder" in line 6. There is insufficient antecedent basis for this limitation in the claim. Earlier in the claim the limitation “at least one extruder” is recited. Therefore the claim is indefinite.
Claim 36 recites the limitation "the build plate" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recited a first build plate.
Claim 37 twice recites the limitation "the build plate" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recited a first build plate.
Claim 39 recites in lines 1-2 “wherein the at least one first extruder comprises a first extruder and a second extruder. It is unclear if duplicate extruders are being claimed. A first extruder is already recited in the limitation “at least one first extruder”. Then two more extruders seem to be claimed, one also called a first extruder (now there are 2 first extruders) and one called a second extruder. Thus the claim is unclear and therefore indefinite. 
Claim 41 line 1 recites the limitation “wherein the cabinet comprises”. There is insufficient antecedent basis for this limitation in the claim. Claim 40 discloses a cabinet, but Claim 41 does not depend from Claim 40. 
Claim 41 line 4 recites the limitation “and at least one first extruder”. It is unclear if this is the same as the at least one extruder recited in Claim 1 from which Claim 41 depends, or is a different at least one first extruder. Thus the claim is unclear and therefore indefinite.
Claim 50 twice recites the limitation "the build plate" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a first build-plate”.
Claim 50 twice recites the limitation "the extruders" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “at least one first extruder”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”).
Regarding Claim 33, Maggiore discloses a 3D printing device (1) comprising a printer housing (5) that may comprise rigid walls (7) and enclosing a printer assembly (3) including at least one printing head ([0006], [0128]; Fig. 1). The at least one printing head is in a fixed position and the printing platform (build-plate, 32) can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). Fluid actuators, such as air actuators or inflatable bags or bladders, can be utilized to move a printing tray (32) on a three-axis framework (3D movement assembly, 30) ([0131]). The build-plate may be a flat platform or have walls and Figure 1 depicts the build-plate mounted to the 3D movement assembly) ([0132], [0148], Figs. 1, 4B). The linear actuators may be driven by hydraulic, pneumatic, electric, or magnetically controlled methods (not shown) ([0213]). The bioprinter can feature a plurality (three) of fixed extruder printing heads with different functionalities, such as a spray deposition printing head (36) for coating, a solid extruder printing head (38) for deposition of cells and other materials from a bioreactor, and a heated solid extruder head (40) for the deposition of solid elements ([0132]; Fig. 1), thus the 3D printing device is a bioprinter and the build-plate is configured to support the device being manufactured. The bioprinter may be used to print cell product, cellular structures, scaffoldings, organs, and organ simulants ([0401]), thus the bioprinter may be used for manufacturing an organomimetic device. A controller may be provided with visual target data and use the data to control the build-plate, the 3D movement assembly, and the at least one extruder to precisely deposit material onto the build-plate (0155). The Examiner notes under the standard of broadest reasonable interpretation, the claimed extruder is interpreted as being inclusive of not only the solid extruder printing head and the heated solid extruder head discussed above, but also the spray deposition printing head because it is the application of force that causes material to flow through an orifice. Thus the sprayed material is extruded and the print head may be considered to be an extruder.


Claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sternå et al. (US 2019/0375163 A1, hereinafter “Sternå”).
Regarding Claim 51, Sternå discloses a 3D bioprinter (1) comprising a base unit (2) comprising a support (3D movement assembly, 3) adapted for mounting of at least one toolhead (4) and further adapted to accommodate a plurality of toolheads (4) ([0060]). A build-plate (20) is disclosed ([0090]). “The 3D bioprinter is able to dispense materials while moving in X, Y, and Z directions. This enables the engineering of complex structures from the bottom up. Moreover, this technology allows the biofabrication of biomimetic-shaped 3D structures unique to the target tissue or organ” ([0058]). The toolhead may be an exchangeable toolhead capable of exchanging an extrusion toolhead (extruder) for a curing toolhead such as a laser light toolhead (photonic crosslinking mechanism). Because the toolheads are exchanged, the photonic crosslinking mechanism may be installed in the bioprinter while the extruder toolhead is not installed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 38-40, 42-43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Ozbolat et al. (US 2016/0288414 A1, hereinafter “Ozbolat”).
Regarding Claim 1, Maggiore discloses a 3D printing device (1) comprising a printer housing (5) that may comprise rigid walls (7) and enclosing a printer assembly (3) including at least one printing head ([0006], [0128]; Fig. 1). The at least one printing head is in a fixed position and the printing platform (first build-plate, 32) can be moved along three degrees of freedom that may comprise three linear axes orthogonal to each other ([0014], [0131]). Fluid actuators, such as air actuators or inflatable bags or bladders, can be utilized to move a printing tray (32) on a three-axis framework (3D movement assembly, 30) ([0131]). The build-plate may be a flat platform or have walls and Figure 1 depicts the build-plate mounted to the 3D movement assembly) ([0132], [0148], Figs. 1, 4B). The linear actuators may be driven by hydraulic, pneumatic, electric, or magnetically controlled methods (not shown) ([0213]). The bioprinter can feature a plurality (three) of fixed extruder printing heads (at least one first extruder) with different functionalities, such as a spray deposition printing head (36) for coating, a solid extruder printing head (38) for deposition of cells and other materials from a bioreactor, and a heated solid extruder head (40) for the deposition of solid elements ([0132]; Fig. 1), thus the 3D printing device is a bioprinter and the build-plate is configured to support the device being manufactured. The bioprinter may be used to print cell product, cellular structures, scaffoldings, organs, and organ simulants ([0401]), thus the bioprinter may be used for manufacturing an organomimetic device. A controller may be provided with visual target data and use the data to control the build-plate, the 3D movement assembly, and the at least one first extruder to precisely deposit material onto the build-plate (0155). The Examiner notes under the standard of broadest reasonable interpretation, the claimed extruder is interpreted as being inclusive of not only the solid extruder printing head and the heated solid extruder head discussed above, but also the spray deposition printing head because it is the application of force that causes material to flow through an orifice. Thus the sprayed material is extruded and the print head may be considered to be an extruder. Maggiore does not disclose wherein the three-dimensional movement assembly comprises three linear stages: an x-axis stage, a y-axis stage, and a z-axis stage and the x-axis stage comprises an x-axis carriage, the y-axis stage comprises a y-axis carriage, and the z-axis stage comprises a z-axis carriage and the x-axis carriage is configured to move the z-axis carriage.
In the same field of endeavor, bioprinter for 3D printing tissue (abstract), Ozbolat discloses a bioprinter (10) for producing a desired 3D tissue construct (500), the bioprinter comprising a support assembly (20) and at least one printer head ([0102]). The support assembly may comprise a base portion and at least one frame assembly (26), with the base portion comprising a platform (first build-plate, 22) configured to support a 3D construct, with the longitudinal axis of the platform corresponding to a translation axis (46) ([0103]). Each frame assembly can be operatively coupled to opposed first and second sides of the base portion, each side defining respective receiving channels (28) configured to receive a complementary portion of the frame assembly, and each frame assembly can comprise a first frame element (37a) and a second frame element (37b) arranged as depicted in Figures 17a, 17b, and 18 ([0104]). A connecting element (39) is coupled to and positioned between the first and second frame elements ([0104]). An arm assembly (32) is operatively coupled to the support assembly such that the arm assembly is selectively moveable relative to at least one of the translational axes ([0105]). The frame assemblies can be operatively coupled to actuators (71) to effect motion in the x-axis, y-axis, and z-axis directions ([0104]). 
With the reader’s attention on Figures 17a, 17b, and 18, a first translation axis (x-axis, 46) is disclosed ([0103]). A second, (vertical) translation axis (z-axis, 44) and a third axis (y-axis, 42) are disclosed ([0104]). The base sides with receiving channels (28) correspond to the Claim 1 limitation for x-axis stages. The frame elements (37a, 37b) correspond to the Claim 1 limitation for x-axis carriages. The connecting elements (39) corresponds to the Claim 1 limitation for y-axis stages. Figure 18 may depict y-axis carriages however not disclosed in the description. Figures 17b and 18 clearly depict (and thus is an explicit disclosure for anticipation purposes) vertical z-axis stages however not disclosed in the description. The arm assemblies (32) correspond to the Claim 1 limitation for z-axis carriages. As the x-axis carriage move along the x-axis stage, the z-axis carriage necessarily moves in space along a parallel x-axis. Thus the x-axis carriage is configured to move the z-axis carriage.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of a bioprinter apparatus for 3D printing, the bioprinter having at least one extruder, a 3D movement assembly, a build-plate, and a controller, as discussed above, with the Ozbolat teaching of a bioprinter with a 3D movement assembly that utilizes carriages to travel along linear axis stages. One would be motivated to combine them by a desire to gain the benefit of precise placement of multiple cell types within 3D-printed porous tissue constructs, as taught by Ozbolat ([0006]).
The Examiner notes that although Ozbolat discloses figures arguably depicting y-axis carriages, one of ordinary skill in the art would find it obvious to use the known technique of providing a carriage on a linear axis stage, as demonstrated by Ozbolat’s x-axis carriage on its x-axis stage, on Ozbolat’s y-axis stage with a reasonable expectation of predictable results. Thus while not explicitly disclosed in writing or clearly shown in the figures, a y-axis carriage is obvious. 
Regarding Claim 38, the limitations of Claim 1 from which Claim 38 depends are disclosed by the combination Maggiore and Ozbolat as discussed above. Ozbolat further discloses an inner nozzle (80) and an outer nozzle (60) arranged coaxially and configured to concurrently dispense at least one biomaterial ([0108]). Ozbolat further discloses the bioprinter may comprise a heating system (120) and a cooling system (130), and the presence of a cooling system and a heating system can provide precise control of the temperature of the biomaterial within the nozzle ([0115-0116]). The limitations regarding particular temperatures of the first and second materials are statements of intended use of the apparatus and receive little patentable weight. As is discussed above, the apparatus is capable of precise temperature control of the materials when in use.
Regarding Claim 39, the limitations of Claim 1 from which Claim 39 depends are disclosed by the combination Maggiore and Ozbolat as discussed above. Ozbolat further discloses an inner nozzle (80) and an outer nozzle (60) arranged coaxially and configured to concurrently dispense at least one biomaterial ([0108]).
Regarding Claim 40, the limitations of Claim 1 from which Claim 40 depends are disclosed by the combination Maggiore and Ozbolat as discussed above. Maggiore further discloses the at least one first extruder is non-movably fixed to a cabinet ([0065]). And discloses a printer head insertion assembly (548) internal to the 3D printer assembly and is used to sterilize a print head, where tubing (570) may be inserted into an aperture to remove the sterilant by vacuum suction ([0111 et seq.]; Fig. 13). 
Regarding Claims 42-43, the limitations of Claim 1 from which Claims 42-43 depend are disclosed by the combination Maggiore and Ozbolat as discussed above. Maggiore and Ozbolat each disclose x-axis, y-axis, and z-axis stage, and each stage inherently has a stroke length. The particular length is a matter of design choice and is thus obvious. As the x-axis, y-axis, and z-axis carriage cannot travel beyond the stroke distance, the stroke lengths necessarily define the end-to-end travel distance of the carriages.
Regarding Claim 50, the limitations of Claim 1 from which Claim 50 depends are disclosed by the combination Maggiore and Ozbolat as discussed above. The two recited components, the build-plate and the extruder, are movable relative to each other as discussed above. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Ozbolat et al. (US 2016/0288414 A1, hereinafter “Ozbolat”), and further in view of Rouse (US 2019/0210283 A1, hereinafter “Rouse”).
Regarding Claim 34, the limitations of Claim 1 from which Claim 34 depend are disclosed by the combination Maggiore and Ozbolat as discussed above. The combination Maggiore and Ozbolat does not disclose wherein the at least one first extruder comprises a multi- way valve the multi-way valve having a first position and a second position, the first position for printing and the second position to for refilling the at least one first extruder. 
In the same field of endeavor, bioprinter apparatus, Rouse discloses a syringe pump module and a 3 way valve and within this tool it is possible to do microliter scale liquid handling (aspiration and dispense) using a displaced volume process ([0004]). The valve can be a three way valve (150), where it can be put into three different positions, one position (printing position) is directing fluid flow from the syringe to a dispense nozzle ([0012]; Fig. 2). In another operative example, the valve is positioned to open the fluid flow to the pressure compensation vessel where fluid is drawn in the syringe (refilling position) ([0012]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Maggiore invention of a bioprinter apparatus for bioprinting, as discussed above, with the Rouse teaching of a multi-way valve system. One would be motivated to combine them by a desire to gain the benefit of microliter-scale liquid handling, as taught by Rouse ([0004]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Ozbolat et al. (US 2016/0288414 A1, hereinafter “Ozbolat”), and further in view of Aw et al. (US 2017/0210064 A1, hereinafter “Aw”).
Regarding Claim 35, the limitations of Claim 1 from which Claim 35 depend are disclosed by the combination Maggiore and Ozbolat as discussed above. The combination Maggiore and Ozbolat does not disclose the at least one first extruder comprises a UV crosslinking light source.
In the same field of endeavor, forming a 3D printed part within a 3D printer, Aw discloses a 3D printing apparatus and methods involving a reservoir configured to store at least one photopolymer material for printing 3D objects, a material dispensing head in fluid connection with the reservoir, one or more peristaltic pump(s) controlling transport of material from the reservoir to the material dispensing head, a control system controlling operation of the peristaltic pump(s), and a radiation source for curing the material (abstract). The photopolymer (3) deposited onto a printing platform (8) is cured by exposure to UV light from a UV light source that may be a UV LED or a UV laser, positioned on the nozzle mount (20) of the dispensing head (4) ([0150-0155]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Maggiore and Ozbolat invention as discussed above, with the Aw teaching of an photopolymer dispensing head (first extruder) comprising a UV crosslinking light source. One would be motivated to combine them by a desire to gain the benefit of the ability to 3D print microelectromechanical devices that allows the printing of smart materials or components and/or the implementation of smart components within a printed object to offer a flexible and low cost manufacturing processes, as taught by Aw ([0003-0005]).

Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US 2016/0068793 A1, hereinafter “Maggiore”) in view of Ozbolat et al. (US 2016/0288414 A1, hereinafter “Ozbolat”), and further in view of Cohen et al. (US 11,001,005 B2, hereinafter “Cohen”).
Regarding Claim 41, the limitations of Claim 38 from which Claim 41 depends are disclosed by the combination Maggiore and Ozbolat as discussed above. The combination Maggiore and Ozbolat does not disclose the cabinet comprises a first compartment, a second compartment, and a third compartment, the first compartment comprising a first access door and the three-dimensional movement assembly is disposed in the first compartment, the second compartment comprises a second access door and at least one first extruder is disposed in the second compartment and the controller is disposed in the third compartment. 
In the same field of endeavor, forming a 3D printed part within a 3D bioprinter, Cohen discloses a bioprinter system comprising a printer assembly including a housing and a print bed on which biomaterial may be deposited form a deposition tip (C6 L22-30). As depicted in Figures 1a-1f and discloses in C6 L21 et seq., the 3D movement mechanism and extruder (second compartment) is sheathed by a barrier (285) so as to be enclosed therein and isolated from the outside environment. Barrier (289) further encloses 3D movement mechanism (first compartment) and each of the enclosures may be outfitted with at least one aperture with lid (first and second access doors) (C19 L39-57). The bioprinter system further comprises a controller which is not shown in the drawings. One of ordinary skill in the art would have found it obvious to arrange the controller in the housing (101) for the benefit of keeping the controller under more controlled environmental conditions.
Regarding Claim 44, the limitations of Claim 1 from which Claim 44 depends are disclosed by the combination Maggiore and Ozbolat as discussed above. The combination Maggiore and Ozbolat does not disclose the three-dimensional movement assembly comprises an embedded mechanical limit switch. 
In the same field of endeavor, forming a 3D printed part within a 3D bioprinter, Cohen discloses a bioprinter system comprising a printer assembly including a housing and a print bed on which biomaterial may be deposited form a deposition tip (C6 L22-30). Each of the print bed, the printer arm, and the extruder system may comprise limit switches (C9 L14-40). Cohen does not disclose the limit switches are mechanical limit switches, however in the absence of any disclosure that discloses a mechanical limit switch is more desirable or required over another type of limit switch, such as an electronic limit switch, one of ordinary skill in the art would have found it obvious to use a mechanical limit switch. Further, under the standard of broadest reasonable interpretation, embedded is interpreted to be inclusive of any kind of attachment whether or not the switch is buried within the assembly.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Maggiore and Ozbolat invention of an apparatus for bioprinting, as discussed above, with the Cohen teaching of compartmentalizing the component and arranging limit switches on them. One would be motivated to combine them by a desire to gain the benefit of avoiding collisions and maintaining cleanliness.

Response to Amendment
Claims 31-32 were previously rejected under 35 USC 112(a) and 112(b). In light of Applicant’s cancelling of these claims, the rejections are moot and are therefore withdrawn.

Response to Arguments
Regarding Claims 1-2, 4-5, 7, 9-12, 14, 23-25, and 27-32, Applicant’s arguments (or claim cancellations), see pages 5-6, filed 11/30/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 7, 9-12, 14, 23-25, and 27-32 under 35 USC 102(a)(1) or 35 USC 103 have been fully considered and are persuasive. Applicant cancelled Claims 2, 4-5, 7, 9-12, 14, 23-25, and 27-32. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection for Claim 1 is made in view of Maggiore in view of Ozbolat as discussed above.
Regarding Claim 33, Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Examiner notes Applicant did not address the Claim 33 prior art rejection.
The Applicant argues the Office did not meet its burden to set out a prima facie case and failed to provide a reasoned argument for the rejection of Claim 1 under the combination Maggiore and Ozbolat. The Examiner does not agree. The Office Action mailed 11/25/2022 was an advisory action, not a non-final or a final rejection. The amended claims filed 11/14/2022 were not entered. No rejections on the non-entered claims were made in the advisory action. It was pointed out to the Applicant’s that Ozbolat et al. disclose the claimed 3D movement assembly and disclose the x-axis carriage is configured to move the z-axis carriage. Refer to the discussion of Ozbolat above for details. The Office cannot withdraw a rejection from the advisory action because no rejection was made. Therefore the Examiner is not persuaded.
The Applicant argues Ozbolat et al. do not disclose three carriages let alone an x-axis carriage configured to move the z-axis carriage. The Examiner does not agree. The Examiner directs the reader’s attention to the discussion of Ozbolat above, which will not be repeated here. Therefore the Examiner is not persuaded.

Allowable Subject Matter
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the 112(b) rejections notwithstanding.
Claims 45-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the other objection to Claim 46 notwithstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743